Citation Nr: 0119509	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
of appeal from a March 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  In an April 1987 decision, the RO denied the appellant's 
original claim of service connection for the cause of the 
veteran's death and advised the appellant accordingly in June 
1987; she failed to initiate a timely appeal.  

2.  The additional evidence received subsequent to the April 
1987 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim of service connection for the cause of the 
veteran's death.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the  claim of service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1987, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was advised of the decision 
and notified of her appellate rights in June 1987.  She 
failed to appeal the RO's decision, which is final.  
38 U.S.C.A. § 7105.  

The evidence before the RO at the time of the April 1987 
rating decision consisted of service medical records, VA 
medical records including examination reports, private 
medical records, and the veteran's death certificate 
identifying cardiac arrest as the immediate cause of death, 
due to arteriosclerotic heart disease.  He died in April 
1987.  

The VA examination reports were related to the veteran's 
award of service connection for an anxiety psychoneurosis.  
The June 1946 examination report noted that the veteran had 
made a few trips to sick bay during service and had almost 
drowned in December 1944 while swimming.  Reportedly, he was 
rescued by two buddies and had had symptoms of nervousness 
since the incident.  He was diagnosed as having an anxiety 
neurosis.  

A March 1947 VA examination report reflected the veteran's 
report of becoming nervous during service.  He complained of 
"pain around the heart," and being tired.  He was found to 
have a mitral murmur at the apex of his heart with a normal 
respiratory system.  The examiner noted that the veteran had 
hypochondriacal sensations with objective symptoms of 
restlessness and tenseness.  His diagnosis was again reported 
to be a mild anxiety psychoneurosis.  

The private medical records covered treatment for the period 
from 1972 to 1974. The records show an initial diagnosis of 
coronary atherosclerotic heart disease with angina pectoris 
in March 1972, with continued treatment through December 
1974.  An electrocardiogram indicated old posterior damage to 
the veteran's heart.  A January 1975 statement from the 
veteran's private physician, Dr. Ketron, indicated that the 
veteran was totally disabled due to recurring chest pain.  

In October 1998, the appellant submitted a statement to 
reopen the claim of service connection for the cause of the 
veteran's death.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

The analysis to be applied when a claim to reopen is 
presented begins with a determination of whether there is 
evidence not submitted previously, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

That is, if the evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, it should be considered 
regardless of whether it changes the original outcome.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Since the RO's April 1987 rating decision, the appellant has 
submitted a physician's statement, her own statements, an 
excerpt from a VA record, and a duplicate copy of the 
veteran's boarding transfer in 1944.  She also appeared for a 
hearing at the RO in July 2000.  

Of particular significance is a statement from Dr. Ketron, 
who reported that he had treated the veteran from 1972 until 
his death in April 1987.  He stated that the veteran had 
arteriosclerotic heart disease, chronic obstructive pulmonary 
disease, and residual lung disease from his war injuries.  He 
further stated that it was almost a certainty that the 
veteran's cause of death was related to his military service.  

During her July 2000 hearing, the appellant submitted a 
photocopy of the veteran's VA outpatient identification card, 
and a photocopy of a piece of a record of authorization for 
treatment for a service-connected disability.  The record 
reflected a reference to a chest or pleural cavity injury, 
and indicated involvement of Muscle Groups II and III with 
"PO Residuals, 5th Rib" and sinusitis.  

The appellant has submitted a statement, and also testified, 
that her husband sustained an injury to his chest when his 
ship hit a mine entering Trinidad Harbor in December 1944.  
She testifed that he was thrown into the water with a piece 
of steel in his chest and was drowning when another sailor 
saved him.  She asserted that he had suffered a facial stroke 
and his first heart attack when he got to shore and was 
hospitalized for some time before returning to duty.  

She also testified that the veteran had a large protrusion 
over his left ribs, near his breast, that measured about the 
size of the top of her hand.  She stated that he had been 
told it was inoperable by VA doctors.  
 
In reviewing the evidentiary record, the Board concludes that 
the appellant has submitted new and material evidence that 
warrants the reopening of her claim.  The recently received 
statement from Dr. Ketron indicated that the veteran's death 
was related to service.  There also has been presented a 
photocopied VA record of a pleural cavity injury and the 
appellant's testimony regarding a reported chest injury and 
heart attack suffered by the veteran during service.  

Thus, the Board finds that this new evidence is so significant 
that they must be considered in order to fairly decide the 
merits of the appellant's claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been presented to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

Having reopened the appellant's claim, the Board finds that 
further evidentiary development of the record is required 
prior to appellate handling.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106- 475, 114 Stat. 2096, et seq.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  Moreover, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain information referable to all 
medical treatment rendered the veteran 
following service.  Based on her 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  All VA 
treatment records should be obtained for 
review in this regard.  The appellant in 
this regard should be instructed to 
submit competent to support her 
assertions that the veteran's death was 
due to disease or injury that was 
incurred in or aggravated by service.  

2.  The RO should also request the 
appellant to provide the full name and 
address for Dr. Ketron, and after 
securing the necessary release, the RO 
should contact Dr. Ketron to request a 
detailed explanation of his opinion 
relating the cause of the veteran's to 
service.  A complete rationale, including 
the medical basis for his opinion, and 
complete treatment record should be 
obtained in this regard.  

3.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, particularly sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  If any benefit sought 
is not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant is free to submit any additional evidence she 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 


